Citation Nr: 0421067	
Decision Date: 08/02/04    Archive Date: 08/09/04

DOCKET NO.  00-07 238A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1. Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD) for any period from the 
date of service connection, October 14, 1998, through July 
18, 1999.

2. Entitlement to an evaluation in excess of 50 percent for 
PTSD for any period beginning on or after July 19, 1999.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Esq.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Crowley, Counsel


INTRODUCTION

The veteran served on active military duty from February 1969 
to January 1971.  He is in receipt of the Vietnam Service 
Medal, with two Bronze service stars (denoting two campaigns) 
and the Vietnam Campaign Medal, among others.  

The appeal initially came before the Board of Veterans' 
Appeals (Board or BVA) from a September 1999 rating decision 
(RD) of the Department of Veterans Affairs (VA) Regional 
Office (RO or VARO) in Denver, Colorado.  That decision, in 
pertinent part, established service connection for PTSD, and 
assigned a 30 percent rating, effective from October 14, 
1998.  In a January 2000 decision, the RO granted an 
increased rating for PTSD to 50 percent, effective July 19, 
1999.

In November 2002, the veteran testified before the 
undersigned Veterans Law Judge, sitting at the RO.  A 
transcript of that hearing is contained in the claims folder.  
In June 2003, the veteran's claims were denied in a June 2003 
Board decision.  The veteran appealed that determination to 
the Court of Appeals for Veteran's Claims (CAVC or Court), 
and in a November 2003 Order, CAVC granted a motion for 
remand that was submitted jointly by VA's Office of General 
Counsel, and the veteran's representative.  

The motion underlying the Court's November 2003 Order averred 
that the Board should "consider whether referral for an 
extraschedular rating is required" under 38 C.F.R. 
§ 3.321(b)(1), because there was a "November 2002 letter 
from a VA psychiatrist indicating that [the veteran] had been 
hospitalized four times in the past year, in part for PTSD 
and at least two hospitalization reports dated in July 2000 
and May 2001, which included diagnoses of PTSD... ."  The 
Joint Motion also averred that the Board needed to provide 
more analysis for its conclusion that VA's duties under the 
VCAA were met.  In particular, the Board was to assess 
whether the March 2001 VCAA letter sent to the veteran met 
VCAA requirements.  

The appeal is REMANDED to an RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

The veteran is hereby informed that failure to cooperate with 
VA by providing necessary information will adversely impact 
his claim.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) 
(veteran cannot passively wait for [help] in circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence.)   The veteran is also 
hereby informed that failure to report to a VA examination, 
without good cause, will adversely impact his claim.  See 
38 C.F.R. § 3.655.  


REMAND

After a review of the record, the Board determines that more 
information is required prior to addressing the specific 
question raised in the Joint Motion.  In particular, 
subsequent VA records (April 2001 VA report) suggest that the 
veteran presented  in July 2000 after an apparent recent 
psychosocial or environmental problem involving his family, 
not difficulties with his PTSD.  While his PTSD was noted as 
one of the veteran's multiple medical problems (MMP), it was 
not characterized as the reason for admission.  The veteran 
also reportedly left AMA (against medical advice) after being 
precluded from visiting his wife.  

There are three other periods of hospitalizations of record.  
The veteran presented for admission in May 2001, reporting 
that he was anxious, and that he may have sleep apnea.  In 
September 2001, he complained of increasing depression, and 
an exacerbation of PTSD symptoms of 2 months duration.  In 
January 2002, he presented with a chief complaint of "I've 
lost interest in everything, and I just don't care."  The 
record shows that his daughter brought him to the ER after an 
apparent medication overdose.  He was also seen in the ER in 
February 2002 for heart palpitations.  

Additionally, review of the medical record shows that the 
veteran has also been assessed with Sleep Apnea, for which he 
is prescribed a CPAP machine; and hypothyroidism, for which 
he has been prescribed Synthroid, but that he was started on 
psychiatric medications prior to re-initiation of this 
medication during his hospitalization from September to 
October 2001 (October 15, 2001 VA Discharge Summary, page 4).  
Two of the symptoms he attributes to his PTSD are insomnia 
with resultant daytime tiredness or sleepiness, and 
depression.  The Board requires clarification of the 
veteran's medical picture prior to further appellate review.  
See Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Some question has also been raised by his medical providers 
with respect to his ability to self-report his mood, as 
affect incongruencies were noted, and his ability to self 
report his level of suicidal ideation and/or intent.  The 
Board points out that the veteran is not service-connected 
for his frequently diagnosed bipolar disorder.  The Joint 
Motion also notes that a November 2002 letter from one of his 
treating providers provides an opinion that the veteran's 
PTSD and Bipolar disorder are both independently severe.  
This appears to contradict the assessment in the April 2001 
VA examination report.

Additionally, the veteran testified that he was unable to 
leave the house, other than for his VA medical appointments, 
and that he did not get along with his children, in November 
2002.  However, review of his VA outpatient treatment records 
show that he was to go to the movies with his son to view a 
war related picture, that his daughter was living with him at 
one point, that he was not home during one VA home visit, and 
that he was unable to use VA resources properly.  

Notwithstanding the fact that the RO has established several 
Chapter 29 entitlements, for temporary periods of 
hospitalization, this does not impact the Board's obligation 
to review the instant case de novo.   

Therefore, because additional clarification of the record is 
necessary before determining whether referral for an extra-
schedular evaluation is warranted, the case is Remanded for 
action consistent with the Joint Motion underlying the 
Court's November 2003 Order.  

Accordingly, this case is REMANDED for the following:

1.  This case is remanded by the Court of 
Appeals for Veteran's Claims for VCAA 
notice.  Send the veteran a "reopened 
claim-claim for an increase" VCAA 
letter.  

2.  Request that the veteran identify all 
VA and non-VA health care providers that 
have treated him for PTSD from March 2002 
to the present.  Obtain any indicated 
records.  

3.  Schedule the veteran for a VA PTSD 
compensation and pension examination, so 
that the Board's questions can be 
answered.  Make the claims file available 
to the examiner(s).  Make a copy of this 
REMAND available to the examiner(s).  
Obtain any corrective action needed by 
requesting an addendum from the 
examiner(s).  

4.  The VA PTSD examiner(s) should answer 
the following questions, in this Court 
Remand case, based on examination, review 
of the record, and undertaking any 
special studies or testing deemed 
necessary by the examiner(s) (for 
example, such as the Trauma Symptom 
Inventory (TSI), Mississippi Scale for 
Combat-Related PTSD, PCL-M, Beck 
Depression Inventory, State-Trait Anxiety 
Inventory (STAI), or any others), if any 
is deemed necessary.  

(A)  The veteran is not service-connected 
for the rapid cycling bipolar diagnosis, 
depressive disorder, substance abuse 
disorder, sleep apnea, or hypothyroidism.  
Records dated July 2001 show that 
Synthroid therapy was re-instituted, and 
his TSH was 51.1.  Additional records 
show that he uses a CPAP machine, and 
that he has reported many recent Axis IV 
stressors.  

The Court requires an opinion as to 
whether each of the veteran's periods of 
hospitalization (the information 
available to the Board shows 4 periods of 
in-patient psychiatric hospitalization, 
check new VA records for updated 
information) were due to his service-
connected PTSD, or whether they were due 
to any other cause.  Please answer 
"Yes" or "No" for each time period, 
providing a rationale in your conclusion 
or summary.  

(i)  7/00 (left AMA):
(ii)  5-6/2001:
(iii)  9-10/2001:
(iv)  1-2/02:
(v)  any additional periods since 
2/02:

(B)  In your professional medical 
opinion, which of the veteran's symptoms 
(from October 1998 to present) are due to 
PTSD?  

(C)  Please assign a: (1) current GAF, 
and (2) highest past year GAF scale 
score, considering only the veteran's 
PTSD.  If this is not possible, please 
state on the report.  

(D)  Please also note whether any 
symptoms/signs are due to any other 
condition(s).  

(E)  March 2002 records appear to 
intimate that the veteran's self-reported 
suicidal ideations are not reliable, 
noting a contrast between the veteran's 
affect when he is aware that he is being 
observed by hospital staff, and when he 
is not.  Is there a clinical diagnosis 
that would describe this behavior?  If 
so, please so state.  

5.  Review the VA examination report, 
obtain any corrective action needed by 
requesting an addendum from the 
examiner(s).  After the development 
requested above has been completed to the 
extent possible, the RO should again 
review the record, and re-adjudicate the 
claims.  A determination should be made 
as to whether the case should be referred 
for consideration of assignment of an 
extraschedular evaluation.  A 
supplemental statement of the case should 
be furnished to the appellant and his 
representative, and they should be given 
the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



